Exhibit 10.5

 



CONFIDENTIAL

 

UPPERCUT BRANDS, INC.

ADVISORY AGREEMENT

 

This ADISORY AGREEMENT (the “Agreement”) is made and entered into as of April
__, 2020 (the “Effective Date”), by and between Uppercut Brands, Inc., a
Delaware corporation (the “Company”), and ________________ (“Advisor”).

 

A. WHEREAS, the Company desires to engage Advisor as an Advisor on a
non-exclusive basis and in connection therewith to provide certain advisory
services to the Company and Advisor is willing to be engaged by the Company as
an Advisor and to provide such services, on the terms and conditions set forth
below.

 

NOW THEREFORE, in consideration of the foregoing and the mutual obligations set
forth in this Agreement, the parties agree as follows:

 

1. Advisory Services. Commencing on the Effective Date, the Company hereby
retains Advisor, and Advisor hereby agrees to be engaged by the Company to
provide the services set forth on Exhibit A attached hereto (collectively, the
“Services”). Advisor shall perform the Services with the highest degree of
professional skill and expertise.

 

2. Compensation. Advisor’s compensation for performing the Services shall be as
set forth in Exhibit A. In addition, the Company shall reimburse Advisor for
reasonable travel and other out-of-pocket expenses incurred in connection with
providing the Services, provided that Advisor furnishes receipts for such
expenses in accordance with Company policy and obtains the prior written
approval of the Company for such expenses.

 

3. Independent Contractor. The parties understand and agree that Advisor is an
independent contractor and not an employee of the Company. Advisor has no
authority to obligate the Company by contract or otherwise. Advisor agrees not
to hold himself or herself out as, or give any person any reason to believe that
he or she is, an employee, agent, joint venturer or partner of the Company.
Advisor shall not be eligible for any employee benefits, nor shall the Company
make deductions from Advisor’s fees for taxes (except as otherwise required by
applicable law or regulation). Any taxes imposed on Advisor due to activities
performed hereunder shall be the sole responsibility of Advisor.

 

-1-

 

 



CONFIDENTIAL

 

4. Confidential Information.

 

(a) At all times, both during the term of this Agreement and thereafter, Advisor
shall hold in strictest confidence and shall not disclose, lecture upon or
publish any of the Company’s Confidential Information (defined below), except to
the extent such disclosure, use or publication is expressly authorized in
writing by an officer of the Company. Advisor shall use such Confidential
Information only as may be required in direct connection with Advisor’s
performing the requested Services for the Company.

 

(b) The term “Confidential Information” shall mean trade secrets, confidential
knowledge, data and any other proprietary information that the Company owns,
licenses or has obtained from third parties to whom the Company owes a duty of
confidentiality with respect to such information. By way of illustration but not
limitation, “Confidential Information” includes: (i) inventions, trade secrets,
ideas, data, programs, works of authorship, know-how, improvements, processes,
discoveries, designs, techniques and other sensitive information the Company
receives from its customers or other third parties; (ii) technical information
relating to the Company’s existing and future products, including, where
appropriate and without limitation, financial techniques and procedures,
financial production, software, firmware, information, patent disclosures,
patent applications, development or experimental work, formulae, engineering or
test data, product specifications, structures, models, techniques, processes and
apparatus relating to the same disclosed by the Company to Advisor or obtained
by Advisor through observation or examination of information or developments;
(iii) confidential marketing information (including without limitation marketing
strategies, customer names and requirements and products and services, prices,
margins and costs); (iv) confidential future product plans; (v) confidential
financial information provided to Advisor by the Company; (vi) personnel
information (including without limitation employee compensation); and (vii)
other confidential business information of the Company or any third party.
Notwithstanding the foregoing, nothing received by Advisor shall be considered
to be Confidential Information if (x) it has been published or is otherwise
readily available to the public other than by a breach of this Agreement, (y) it
has been rightfully received by Advisor from a third party without any
confidentiality limitations, or (z) it was known by the Advisor, as evidenced by
his or her records, prior to its disclosure by the Company.

 

5. Intellectual Property Rights.

 

(a) Advisor agrees that any and all inventions, trade secrets, ideas, data,
programs, works of authorship, know-how, improvements, processes, discoveries,
designs, techniques, and related information (collectively, “Inventions”),
whether or not patentable or copyrightable, that the Advisor conceives or
perfects: (1) as part of performing Services for the Company under this
Agreement or (2) using the Company’s Confidential Information (collectively, the
“Company Work Product”) shall be the sole and exclusive property of the Company.
Advisor hereby assigns and agrees to assign to the Company his or her entire
right, title and interest, including all intellectual-property rights, in and to
such Company Work Product.

 

(b) Advisor agrees to execute, when requested, any documents deemed reasonably
necessary by the Company to carry out the purposes of this Agreement. Advisor
further agrees to assist the Company in every proper way to obtain, and from
time to time enforce, United States and foreign patent and other intellectual
property rights relating to Company Work Product including executing, verifying
and delivering such documents and performing such other acts as the Company may
reasonably request from time to time in applying for, obtaining, perfecting,
sustaining, defending, and enforcing such rights and the assignment thereof.
Advisor’s obligation to assist the Company as described herein shall continue
beyond the termination of this Agreement, provided that the Company shall
compensate Advisor at a reasonable rate after termination of this Agreement for
time Advisor actually spends performing the obligations described herein.

 



-2-

 

 



CONFIDENTIAL

 

(c) If the Company is unable, after reasonable effort, to secure Advisor’s
signature on any document needed to apply for, obtain, perfect, sustain, defend,
or enforce any patents or other intellectual property rights relating to Company
Work Product, Advisor hereby designates and appoints the Company and its duly
authorized officers and agents as his or her agent and attorney in fact, with
full power of substitution, to execute, verify and file applications and to do
all other lawfully permitted acts necessary to apply for, obtain, perfect,
sustain, defend, or enforce such rights with the same legal force and effect as
if executed by Advisor. Such power of attorney shall be deemed coupled with an
interest.

 

(d) Advisor agrees to submit to the Company any proposed publication that
contains any discussion relating to the Company, Confidential Information,
Inventions, Company Work Product or work performed by Advisor for the Company
hereunder. Advisor further agrees that no such publication shall be made without
the prior written consent of the Company.

 

6. Non-Solicitation. Advisor agrees that, during the term of this Agreement and
for a period of one year thereafter, Advisor shall not directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees or Advisors
to leave their employment or service with the Company.

 

7. Additional Activities/No Conflicting Obligations.

 

(a) Advisor hereby represents and warrants that Advisor is not currently subject
to, and shall not during the term of this Agreement become subject to, any
agreement or obligation inconsistent with the terms of this Agreement or the
performance of Services hereunder or that would give rise to any obligation to
grant any rights or interests whatsoever in the Company Work Product to any
third party.

 

(b) Advisor hereby represents and warrants that Advisor is not currently engaged
in, and shall not during the term of this Agreement become engaged in, any
business activity that involves the development, production, marketing or
selling of products, processes or techniques, or the use of technologies, that
are substantially similar to, or competitive with, products, processes,
techniques or technologies of the Company.

 

8. Term; Termination.

 

(a) Term. Subject to the provisions for termination provided in Section 8(b)
hereof, the term of this Agreement shall commence on the Effective Date and
shall continue until April 6, 2021.

 

(b) Termination. Advisor or the Company may terminate this Agreement at any time
by giving thirty (30) days prior written notice to the other party. The
obligations set forth in Sections 4, 5, 6, 8 and 9 shall survive any termination
or expiration of this Agreement. Upon termination of this Agreement, Advisor
shall promptly deliver to the Company all documents and other materials of any
nature pertaining to the Services, together with all documents and other items
containing or pertaining to any Confidential Information and Company Work
Product.

 



-3-

 

 



CONFIDENTIAL

 

9. Lock-Up Agreement for New Securities.  The Advisor hereby agrees that it will
not, without the prior written consent of the Company, during the period
commencing on the date of this Agreement and ending on the one year anniversary
of the final prospectus relating to the next registration by the Company for its
own behalf or on behalf of others of shares of its Common Stock or any other
equity securities under the Securities Act on a registration statement on Form
S-1, (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for common stock (whether
such shares or any such securities are then owned by the Advisor or are
thereafter acquired) or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of common stock or other
securities, in cash, or otherwise.  The Advisor further agrees to execute such
agreements as may be reasonably requested by the Company that are consistent
with this Section or that are necessary to give further effect thereto.

 

10. General Provisions.

 

(a) The rights and obligations of the parties hereto shall bind and inure to the
benefit of their respective successors, heirs, executors, administrators and
permitted assigns. Because the Company has specifically contracted for Advisor’s
Services, Advisor may not assign or delegate Advisor’s obligations under this
Agreement either in whole or in part without the prior written consent of the
Company. The Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of the Company’s
business.

 

(b) Because Advisor’s Services are personal and unique and because Advisor may
have access to and become acquainted with the Confidential Information of the
Company, the Company shall have the right to enforce this Agreement and any of
its provisions by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement and without the requirement to post a bond or other
security.

 

(c) This Agreement shall be governed by and construed according to the laws of
the State of New York, including with respect to any statute of limitations and
without regards to conflicts of laws rules. The parties consent to the
jurisdiction of all federal and state courts in New York, and agree that venue
shall lie exclusively in New York County, New York. If any provision of this
Agreement is found by a court of competent jurisdiction to be unenforceable,
that provision shall be severed and the remainder of this Agreement shall
continue in full force and effect.

 

(d) This Agreement and the Exhibit hereto, constitute the final, exclusive and
complete understanding and agreement of the parties and supersedes all prior
understandings and agreements. Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing and signed by
the parties.

 



-4-

 

 



CONFIDENTIAL

 

(e) Any notices required or permitted hereunder shall be given to the
appropriate Party as follows:

 

·To Company: Attention Eric Weisblum , 560 Sylvan Avenue, Engelwood Cliffs, NJ
07632.

 

·To Advisor: Bradley Woods & Co. Ltd. Attention: Dan Ripp, 805 Third Avenue, New
York, NY 10017.

 

·Such other address as the Party shall specify in writing pursuant to this
notice provision.

 

Such notice shall be deemed given upon personal delivery to the appropriate
address, upon delivery by facsimile or electronic mail (with delivery
confirmation), or three (3) days after the date of mailing if sent by certified
or registered mail.

 

(f) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

UPPERCUT BRANDS, INC.   ADVISOR

 

By:     By:   Name:     Name:   Title:     Title:  

 

-5-

 

 



CONFIDENTIAL

 

EXHIBIT A

To Advisory Agreement

 

Description of Advisory Services:

 

·Advisor shall, at the request of the Company, upon reasonable notice, promptly
render advice to the Company in connection with (i) the acquisition and/or
merger of or with other companies, any divestiture or any other similar
transaction, or the sale of the Company itself (or any significant percentage,
assets, subsidiaries or affiliates thereof), and (ii) bank financings or any
other financing from financial institutions or otherwise (including, but not
limited to, lines of credit, performance bonds, letters of credit or loans)

 

Compensation:

 

·Subject to and upon the approval of the Company’s Board of Directors, the
Company shall issue to Advisor a one-time stock award of ____________ shares of
the Company that vest immediately, which shares are valued at a price of $0.01
per share.

 

 

-6-



 

 

